  Case 19-00071        Doc 28     Filed 03/20/19 Entered 03/20/19 14:08:13            Desc Main
                                    Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                             Chapter 13 No.      19-00071
Sherri Norris                                                Judge     Jacqueline P. Cox


                                            Debtor

                        OBJECTION TO CONFIRMATION OF PLAN

       The Bank of New York Mellon as Trustee for CWABS, Inc. Asset-Backed Certificates,

Series 2005-4, (“Movant”), through its attorneys, Kluever & Platt, LLC, files this, its Objection

to Confirmation of Plan, (“Objection”) and in support thereof, states the following as Movant’s:

       1.       Debtor filed the instant Bankruptcy case on 1/02/2019.

       2.       This Court has jurisdiction over this Objection as this Objection is a core

proceeding.

       3.       Movant is the holder of the note secured by a mortgage on the property commonly

known as 144 S. 11th Ave, Maywood, IL 60153, (“the Subject Property”).

       4.       Select Portfolio Servicing, Inc. is the servicing agent for Movant.

       5.       Movant’s pre-petition arrears claim is $88,352.09.

       6.       Debtor's Chapter 13 Plan of Reorganization, (the “Plan”), provides that the

Trustee disburse the sum of $0.00 to cure Movant’s pre-petition arrears claim.

       7.       Further, the amount of Movant’s claim is $285,256.28, but Debtor wishes to have

the debt reduced, despite the claim being a secured claim.

       8.       Accordingly, the Plan impermissibly modifies the rights of the Movant to receive

all funds due it, thereby violating 11 U.S.C. § 1322(b)(2) and 11 U.S.C. § 1322(b)(5).
  Case 19-00071       Doc 28     Filed 03/20/19 Entered 03/20/19 14:08:13     Desc Main
                                   Document     Page 2 of 2


       WHEREFORE, Movant requests this Court enter an Order denying confirmation of the

Plan and for such other relief as the Court Deems just.

                                             The Bank of New York Mellon as Trustee for
                                             CWABS, Inc. Asset-Backed Certificates, Series
                                             2005-4


                                             /s/ Mark Johnson
                                             Mark Johnson ARDC# 6284911
                                             Counsel for Movant

                                             Date: 3/20/2019

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.2643
